EXHIBIT 10.4

REAL ESTATE AGREEMENT


     AGREEMENT made as of this 26TH day of June, 2002, by and between GEORGE
MACRICOSTAS and STEPHEN MACRICOSTAS, AS TENANTS IN COMMON, both c/o Fred L.
Baker, Esq., 24 Delay Street, Danbury, CT 06810 (hereinafter collectively
referred to as the "Seller") and PHOTRONICS, INC., a Connecticut corporation
with an office and place of business at 15 Secor Road, Brookfield, Connecticut
06804 (hereinafter referred to as the "Buyer")

W I T N E S S E T H :

     l.  PROPERTY.  The Seller hereby agrees to sell and convey, and the Buyer
hereby agrees to purchase the real property and improvements known as 6
Fairfield Drive, in the Town of Brookfield, County of Fairfield, and State of
Connecticut, hereinafter also referred to as the "Premises", specifically
described in Schedule A annexed hereto and made a part hereof, together with and
subject to all easements, rights-of-way, privileges and appurtenances thereto,
all as shown on Schedule A together with any strips, gores and other rights
pertaining to the Premises and all right, title and interest of the Seller, if
any, in and to any stream or body of water, bounding said Premises, and all of
the Seller's right, title and interest, if any, in the bed of any abandoned
street or road in front of or adjoining the Premises.  Seller hereby represents
and covenants that it is the sole record‑owner in fee simple of the Premises.



     2.  PURCHASE PRICE.  The purchase price is TWO MILLION, TWO HUNDRED
THOUSAND AND NO/100 DOLLARS ($2,200,000.00), which the Buyer agrees to pay as
follows:



     (a)  Cash or check drawn on a Connecticut bank
            reasonably acceptable to Seller, payable to the
            Seller upon the signing of this
Agreement;                                     $0.00

     (b)  In cash or by unendorsed certified check or
            unendorsed bank or cashier's check drawn
            on a Connecticut bank reasonably
            acceptable to Seller, or by wire transfer of
            immediately available funds, and payable
            directly to the order of Seller or to such person
            or entity or persons or entities as Seller, or
            to such account as Seller, may designate in
            writing, or any combination hereinabove
            described, at the time of
closing;                                         $2,200,000.00


                                                                                           Total    
$2,200,000.00

     3.  FIXTURES.  Included in this sale for the aforesaid purchase price are
all buildings, fixtures and improvements attached to or appurtenant to or used
in connection with the Premises, excepting therefrom all personal property and
fixtures owned by tenants at the Premises.



     4.  CLOSING AND POSSESSION.  The closing shall take place on or before June
30, 2002, at the offices of Gager & Peterson, LLP, 2 Stony Hill Road, Bethel,
Connecticut, at which time a deed to and exclusive possession of said Premises
shall be delivered to the Buyer upon payment of the aforesaid purchase price.



     5.  CONVEYANCE.  The Seller shall deliver to the Buyer, at the time of
closing, a deed of conveyance to the Premises, which shall be a full covenant
Warranty Deed, duly executed and acknowledged, conveying a good and marketable
title in fee simple in and to the Premises, free and clear of all encumbrances
and exceptions, except as set forth in this Agreement.  At the closing, the
Seller shall deliver the amount of the Connecticut real estate conveyance taxes
imposed with respect to this transaction.



     6.  ADJUSTMENTS.  Property taxes and municipal assessments shall be
apportioned according to local custom as of the date of closing. Water charges,
fuel value, and rents, if any, shall also be adjusted as of said date.  Should
any tax or assessment be undetermined on the date of the closing of title, the
last determined tax or assessment shall be used for the purposes of the
apportionment, subject, however, to later readjustment if the final amount due
differs substantially from the amount apportioned. 



     7.  TITLE EXCEPTIONS.  The Premises shall be conveyed to and accepted by
the Buyer subject to:



          (a)  Building lines if established, zoning and building regulations,
and any and all provisions of any ordinance, governmental regulation or public
or private law affecting said Premises; subject to Buyer's satisfaction with the
Premises' compliance with the same pursuant to the terms of Section 11 hereof.



          (b)  Property taxes of the Town of Brookfield on the List of 10/1/01,
and any existing municipal assessments, commencing with the tax payment and/or
assessment or installment thereof next due after the date of closing, which the
Buyer shall by acceptance of the deed assume and agree to pay, subject to
adjustment as hereinbefore stated.



          (c)  Any riparian rights of others in any stream or body of water
adjoining or passing through said Premises.



          (d)  Any and all assessments which may, on or after the date hereof,
be levied against or become a lien on said Premises for any municipal
improvements hereafter made.



          (e)  Any state of facts shown on an accurate survey of the Premises.



          (g)  Any covenants, easements and restrictions of record which do not
materially and adversely affect the use of the Premises subject to Buyer’s
review and approval of the same pursuant to Section 8B hereof.



          (h)  Those matters are set forth in Schedule A attached hereto and
made a part hereof.



     8.  TITLE.



          A.  TITLE DEFECT.  If because of a defect in the title to the Premises
Seller shall be unable on the date of closing to convey title as required
hereunder, the closing date shall be extended for a period of not more than
thirty (30) days to permit Seller to perfect title.  If at the end of said
thirty (30) day period Seller, after using its best efforts, shall not have
perfected title, then the Buyer may elect to accept such title as Seller can
convey upon payment of the purchase price or Buyer, on that ground, may reject
acceptance of the deed of conveyance.  Upon such rejection all sums paid
hereunder by Buyer shall be repaid by Seller to Buyer.  Upon receipt of such
payment by Buyer or Buyer's attorney, this Agreement shall terminate and become
null and void and the parties hereto shall be released and discharged of all
further claims and obligations each to the other hereunder.



          It is agreed that no matter shall be considered to be a defect in
title if under applicable provisions of the Standards of Title of the
Connecticut Bar Association such matter is not considered to be a defect in
title without curative action or if a title insurance company licensed to do
business in Connecticut will issue a commitment to provide an owner's and
mortgagee's policy at standard rates without exception for such item or insuring
against loss or damage arising therefrom.


          B.  TITLE SEARCH AND CERTIFICATION; SURVEY.  Buyer shall procure at
its expense any title search, title certification, or survey desired by it or
any lender providing mortgage financing for this transaction.  The Buyer shall
deliver to Seller a copy of said title search or certification within thirty
(30) days after the date of this Agreement and shall simultaneously give Seller
written notice of any title defect or any encumbrance which is unsatisfactory to
Buyer.  The Buyer shall be deemed to have waived objection to any title defect
not specified in such notice that is either set forth in such title search or
certification, or is otherwise known to Buyer.



     9.  SELLER'S AFFIDAVIT.  The Seller agrees to execute, at the time of
closing of title, an affidavit (a) verifying the non‑existence of mechanics' and
materialmen's liens (or Waiver of Mechanic's Lien as provided in the following
section), (b) verifying the non‑existence of any tenants' rights, except as set
forth herein, (c) verifying the non‑existence of any security interests in
personal property and fixtures being sold with the Premises, (d) that the Seller
has no notice of any facts or circumstances not of record which could give rise
to the claim of any third party to rights of adverse possession or use over the
Premises or any part thereof in derogation of Seller's title, and (e) to the
extent of Seller's knowledge, updating any available survey, which survey Seller
agrees to provide to Buyer on or before closing.



     10.  WAIVER OF MECHANIC'S LIEN.  If any work has been done or material
furnished on the Premises within ninety (90) days prior to closing on behalf of
Seller for which a lien could be filed, the Seller agrees to deliver to the
Buyer at the closing evidence of payment of such claims or absolute waivers of
mechanic's liens.  Failure to do so shall constitute a representation that no
such work has been done nor any materials furnished.



     11.  TAX DEFERRED EXCHANGE.  Buyer hereby acknowledges that it is the
intention of one or both of the Sellers to complete an I.R.C. Section 1031
exchange in a manner which will not delay the closing or cause additional
expense to the Buyer.  The Seller’s rights and obligations under this agreement
may be assigned to an Intermediary of the Seller’s choice for the purpose of
completing such an exchange.  Buyer agrees to cooperate with the Seller and the
Intermediary in the implementation of the exchange.  Cooperation means that
Buyer will consent to an assignment of this agreement by Seller to the
Intermediary, agree to release the Intermediary from any claim made by Buyer,
and agree to any other appropriate action or execution of any other document
which does not create additional liability or expense, but such cooperation
shall not require Buyer to take title to any other property or to assume
additional liabilities.



     12.  RISK OF LOSS.  If a condemnation proceeding is instituted against the
Premises or any portion thereof, or if all or a portion of the Premises is
substantially damaged by fire or other casualty, prior to closing, and if the
Seller does not at its option agree to repair or replace any such loss or
damage, the Buyer may terminate this Agreement upon written notice to the
Seller, whereupon the Seller shall return the deposit monies to the Buyer and
the parties shall have no further liabilities or obligations hereunder.  If the
Buyer does not so terminate this Agreement, this Agreement shall continue to be
effective, and the Seller shall assign to the Buyer at closing all of the
Seller's right to receive any award for such condemnation or insurance proceeds
as a result of such damage (as the case may be), together with all of the
Seller's rights to litigate such claim and to negotiate a settlement with the
condemning authority or the insurance carrier.



     13.  DEFAULTS.

          A.  If the Seller materially breaches this Agreement prior to closing,
the sole liability of the Seller shall be (and the remedies of the Buyer shall
be limited to) either, at the option of the Buyer, (i) the return by the Seller
of the Buyer of the deposit monies (in which case this Agreement shall become
null and void, and the parties shall have no further liabilities or obligations
hereunder), or (ii) a suit by the Buyer against the Seller for specific
performance only.



          B.  If the Buyer materially breaches this Agreement prior to closing,
the deposit monies shall be paid in full to the Seller either, at the option of
the Seller, (i) as liquidated damages for such breach, in which event this
Agreement shall become null and void, and the parties shall have no further
liabilities or obligations hereunder; or (ii) as monies to be applied to the
Seller's damages to be sought by Seller in a suit against Buyer.



     14.  BROKERAGE.  The Buyer represents that no agent or broker has called
its attention to said Premises, showed them to it or any representative of it or
in any manner dealt with it or them or been instrumental in effecting this
transaction.  The Buyer agrees to save the Seller harmless from any loss,
expense or liability from any commission claim by any broker or agent by virtue
of alleged dealings had by such claimant with the Buyer or a representative of
the Buyer, provided the Buyer shall be notified immediately of any such claim
and may undertake the defense thereof.  The Seller represents to the Buyer that
it has not entered into any listing agreement with any agent or broker which
would entitle such agent or broker to a commission in connection with this
transaction.  The Seller agrees to save the Buyer harmless from any loss,
expense or liability from any commission claim by any broker or agent by virtue
of any such listing agreement.



     15.  NOTICE.  All notices hereunder shall be in writing and shall be deemed
to have been properly given if personally delivered or sent by private overnight
express carrier, such as Federal Express, next business day delivery, charges
prepaid, addressed to the addresses set forth above.  Notices by the parties may
be given on their behalf by their respective counsel.  Notice shall be deemed to
have been given upon the date of delivery, if personally delivered, or one (1)
business day after the date of deposit if sent by private overnight express
carrier, such as Federal Express, next business day delivery.



     16.  NON‑FOREIGN PERSON.  Seller represents that Seller is not a foreign
person as that term is used in Section 1445(b)(2) of the Internal Revenue Code
of 1954, as amended, and Seller agrees to execute an affidavit to that effect
and furnish Seller's Taxpayer Identification Number on or before the closing of
title.



     17.  COMPLIANCE WITH IRC SECTION 6045.  Seller agrees to provide at closing
such information as is necessary to complete an IRS Form 1099, including,
without limitation, current address, forwarding address and taxpayer
identification number.



     18.  COMPLETE AGREEMENT.  It is understood and agreed that this written
Agreement (including Schedule A, and any other schedule or schedules attached
hereto) constitutes the entire contract between the parties hereto, and that no
oral statements or contract promises or understanding not embodied in this
writing shall be valid.



     19.  SELLER’S REPRESENTATIONS AND WARRANTIES.  In consideration of the
foregoing and as an inducement for Buyer to enter into this Agreement, the
Seller hereby represents and warrants to the best of its knowledge and belief:

          A.  It has delivered to the Buyer copies of any and all environmental
or engineering reports relating to the Premises which Seller has in its
possession.



          B.  It has disclosed to Buyer any and all claims, notices of
violation, orders and/or other actions, pending or threatened, which pertain to
the Premises.



     20.  WAIVER AND RELINQUISHMENT OF CLAIMS.  The Buyer has inspected the
Premises and become thoroughly acquainted with the condition of the Premises. 
The Buyer acknowledges that neither the Seller nor any person acting or
purporting to act for the Seller has made or now makes any representations or
warranties except as expressly set forth herein, and that the Seller is
unwilling to make any representations and has held out no inducements to the
Buyer  other than those specifically set forth herein.  Without limiting the
generality of the foregoing, the Buyer has not relied on any representations or
warranties and, except as specifically set forth in this Agreement, the Seller
has not made any representations or warranties in either case, express or
implied, as to (i) the current or future assessment or valuation of the
Premises; (ii) the compliance of the Premises, in its current or any future
state, with applicable zoning ordinances and the ability to obtain a variance in
respect to any non-compliance with said zoning ordinances; (iii) the
availability of any financing for the purchase, alteration, rehabilitation or
operation of the Premises from any source, including but not limited to state,
city or federal government or any institutional lender; or (iv) any other matter
or thing affecting or relating to the Premises.  The Seller is not liable or
bound in any manner by any verbal or written statements, representations, or
information pertaining to the Premises or the operation, layout, expenses,
condition, income, leases or rents furnished by any agent, employee, or other
person, unless the same are specifically set forth herein.  Subject to the
provisions of Subsection 19 above, the Buyer agrees to take the Property
“AS-IS”, “WHERE-IS”, and in its present condition, subject to reasonable use,
wear and tear, and (subject to Section 12 above) due to a taking by condemnation
or eminent domain, and due to natural deterioration between the date hereof and
the closing.  The Buyer  hereby waives and relinquishes any and all claims
against the Seller except as may arise from express representations. 
Furthermore, Buyer acknowledges and agrees that as of the closing date, it shall
assume any and all obligations pertaining to the Premises, and will indemnify
and hold the Seller harmless from and against any and all claims arising
therefrom.



     21.  SURVIVAL OF RIGHTS.  Delivery and acceptance of the deed shall
constitute full compliance by the Seller with all terms, covenants, conditions
and agreements contained herein or connected with this transaction, except for
the warranties contained in the deed.



     22.  INTERPRETATION.  Words of any gender used in this Agreement shall be
deemed to include any other gender and words in the singular number shall be
deemed to include the plural when the sense of the words requires the same.



     23.  SUCCESSION.  This Agreement shall be binding upon the parties hereto
and their respective heirs, representatives, successors and assigns, and shall
inure to the benefit of the Seller's successors and assigns.  Notwithstanding
the foregoing, this Agreement may not be assigned by Buyer without the express
prior written consent of the Seller which may be withheld at Seller's
discretion.



     24.  EXECUTION OF AGREEMENT.  This Agreement shall not be enforceable
against Seller or Buyer unless and until all parties have affixed their
signatures hereto.



     25.  CONFIDENTIALITY.  The Buyer agrees that any and all information
obtained by the Buyer, its agents, representatives and employees, in connection
with any examinations and inspections of the Premises will be held in confidence
by the Buyer and its agents, representatives and employees and will not be
disclosed to anyone without the prior written consent of the Seller.  In the
event this Agreement is terminated prior to closing, the Buyer will return to
the Seller any documents and other materials received from the Seller.  The
Buyer shall indemnify, defend and hold the Seller harmless from any loss,
damages, costs or expenses (including reasonable attorney’s fees) arising as a
result of the Buyer’s breach of this Section 25.



     26.  MISCELLANEOUS.



          A.  This Agreement shall not be recorded in the land records of the
Town of Brookfield or in any other office or place of public record.  Any such
recording without the Seller's consent shall constitute a breach of this
Agreement and at Seller's option shall cause this Agreement to become
immediately null and void.



          B.  This Agreement shall be governed and construed in accordance with
the laws of the State of Connecticut.



          C.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same instrument.



          D.  Any and all captions used as headings for the various subject
matters covered in this Agreement are used only as a matter of convenience as an
aid to finding the subject matters and are not to be construed as part of this
Agreement and shall not in any way limit or amplify the terms or provisions
hereof.


     IN WITNESS WHEREOF, the parties have hereunto set their hands and seals, or
caused the same to be signed and sealed, the day and year first above written.



SELLER:


      /s/ George Macricostas   L.S.
         George Macricostas


     /s/ Stephen Macricostas   L.S.
       Stephen Macricostas

BUYER:
PHOTRONICS, INC.


BY  /s/  James A. Eder               
          James A. Eder
        Its Vice President



SCHEDULE A

     All those certain pieces or parcels of land, situated in the Town of
Brookfield, County of Fairfield and State of Connecticut, being designated as
Lot 3 on a certain map entitled “Map of Property Prepared for Secor Development
Co. at Brookfield, Conn., Jan. 30, 1979, revised May 15, 1979, Total Area =
27.172 Ac.”, which map was prepared by and certified substantially correct by
John M. Farnsworth & Associates, #3743, and which map is on file in the office
of the Town Clerk of said Town of Brookfield in Map Book 15 at Page 47.



     SUBJECT TO:

1.  Taxes on the List of October 1, 2001 and thereafter, not yet due and
payable.



2.  Facts on Map Nos. 9-57 and 15-47.



3.  Easement to Connecticut Light and Power Company recorded in Volume 166 at
Page 179 of the Brookfield Land Records.



4.  Variance granted by the Town of Brookfield recorded 9-15-1998 in Volume 341
at Page 761 of the Brookfield Land Records.



5.  Easement to The Danbury and Bethel Gas & Electric Light Company dated
5-13-1940 and recorded in Volume 32 at Page 319 of the Brookfield Land Records.



6.  Effect, if any, of an easement and right of way to The Rocky River Realty
Company dated 3-3-1954 and recorded in Volume 42 at Page 181 of the Brookfield
Land Records.



7.  An easement in favor of the Town of Brookfield dated 7-16-1980 and recorded
in Volume 136 at Page 841 of the Brookfield Land Records.